DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikura et al (US 2017/0260630).
Fujikura et al teaches a reactor 11, 12 capable of the deposition of at least one layer of a semiconductor device by using hydride vapor phase epitaxy (HVPE), wherein the reactor has a susceptor 20, which reads on a substrate platen, capable of movement by translation means (rotating shaft 20 and moving mechanism 21 to move susceptor between a first and second position); and the moving mechanism moves the 
Referring to claim 3, Fujikura et al the platen allows process gases to flow to a substrate fixed to the platen (See Fig 1 which shows process gases flowing to the substrate 100 on the susceptor 20).

Claim(s) 1, 3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2011/0297076).
Lee et al teaches a reactor (process chambers 210, 212, 214, 216, 218, 220) capable of the deposition of at least one layer of a semiconductor device by using hydride vapor phase epitaxy (HVPE) (HVPE process chamber [0041]), wherein the reactor has a wafer carrier 226, which reads on a substrate platen capable of movement by a conveyor 262, which reads on a translation means (Fig 1-3; [0015]-[0045]). Lee et al also teaches the conveyor may include any type of mechanical element capable of manipulating the wafer carrier 10 such as robotic arms, linear slides, pick-and-place mechanisms, mobile chains or belts, and the wafer carrier is mated and detached from a spindle by a conveyor, which reads on the substrate platen is fixed to the translation means because the susceptor is attached/fixed to the conveyor while being transported to different chambers.
Referring to claim 3, Lee et al teaches vapor deposition on substrates held by the wafer carrier ([0041]-[0043]; Figs 1-3), which reads on the platen allows gases to flow to a substrate.
224).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 1, 3, 10-12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (US 2013/0309848) in view of Tamamizu et al (US 4,710,428).
Young et al teaches a reactor capable of the deposition of at least one layer of a semiconductor device by using hydride vapor phase epitaxy (HVPE) (Abstract). Young et al teaches a reactor 100 for inline production of III-V materials grown by HVPE comprising two or more reaction chambers 120, 140, and the substrate can travel within the reactor using a conveyor mechanism or the like ([0022]-[0030]).
Young et al teaches a substrate conveyor mechanism for an inline HVPE reactor. However, Young et al does not explicitly teach a substrate platen capable of movement by translation means; and wherein the substrate platen is fixed to the translation means.
In an in-line vapor deposition apparatus, Tamamizu et al teaches a plurality of susceptors 3, which reads on a platen, having recesses 10, and mounting wafers 2 in the recesses of the susceptor, and each of susceptors 3 is fixedly mounted on a belt conveyor 5 (col 3, ln 1 to col 4, ln 68; col 5, ln 1-67; Figs 1-2).

Referring to claim 3, the combination of Young et al and Tamamizu et al teaches vapor phase deposition on substrate supported on the susceptor, which clearly suggests susceptor/platen allows gases to flow to the substrate 2 fixed on the platen (Tamamizu Fig 1, abstract).
Referring to claim 10, the combination of Young et al and Tamamizu et al teaches the platen 3 slides in and out of the reactor through slots in the wall of the reactor. (Tamamizu Fig 1).
Referring to claim 11, the combination of Young et al and Tamamizu et al teaches rollers 6/7 which reads on bearings (Tamamizu col 4, ln 1-67; Fig 1).
Referring to claim 12, the combination of Young et al and Tamamizu et al does not explicitly teach the bearings are made from quartz or alumina. Young et al teaches the reactor composed of quartz or alumina (Young abstract; claim 5). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Young et al and Tamamizu et al by making the rollers from quartz or alumina, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07) and quartz and alumina are suitable for components of the reactor.
Referring to claim 16-17, the combination of Young et al and Tamamizu et al teaches suppling AsH3 gas to the substrate platen (Young Fig 1; 0044]) and does not 
Referring to claim 18, the combination of Young et al and Tamamizu et al teaches a HVPE apparatus comprising multiple reaction chambers 120/140 (Young Fig 1), a substrate platen 3 capable of movement by translation means, wherein the substrate platen is fixed to the translation means; and wherein the platen can be moved between the multiple chambers. (Tamamizu Fig 1 teaches susceptor fixedly mounted on belt conveyer 5; Young Fig 1 inline HVPE apparatus substrate travel path between reaction chambers).
Referring to claim 19, the combination of Young et al and Tamamizu et al teaches different reaction chambers with different gas supplies and different temperature zones (Young Fig 1), which clearly suggests the different reaction chambers are capable of operating at different temperatures with different reactants.


Claim 2, 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (US 2013/0309848) in view of Tamamizu et al (US 4,710,428), as applied to claim 1, 3, 10-12, and 16-19, and further in view of Mokhlesi et al (US 2010/0024732).
The combination of Young et al and Tamamizu et al teaches all of the limitations of claim 2, as discussed above, except the platen comprises a mesh structure.
209 made of mesh so that contaminants can readily pass through and be evacuated ([0115]-[0130], Fig 20).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Young et al and Tamamizu et al by making the platen out of mesh, as taught by Mokhlesi et al, so that contaminants can readily pass through and be evacuated.
Referring to claim 5, the combination of Young et al, Tamamizu et al and Mokhlesi et al teaches a mesh platen; therefore would be expected to have a thermal mass that is less than a comparable solid platen because air gaps in the mesh would reduce the thermal mass.
Referring to claim 20, the combination of Young et al, Tamamizu et al and Mokhlesi et al teaches a mesh platen and the HVPE apparatus has different gas supply inlets 122, 142 and different temperature zones (Young Fig 1), which clearly suggests a group III precursor and a group V precursor are delivered through separate ports which are heated independently of each other and independently of a deposition zone.  It is also noted that the particular gas supplied is an intended use limitation for the apparatus. The HVPE apparatus taught by the combination of Young et al, Tamamizu et al and Mokhlesi et al would be capable of supplying any desired reactant gas through the gas inlet.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (US 2013/0309848) in view of Tamamizu et al (US 4,710,428), as applied to claim 1, 3, 10-12, and 16-19, and further in view of Dmitriev et al (US 2005/0142391).
The combination of Young et al and Tamamizu et al teaches all of the limitations of claim 4, as discussed above, except the platen comprises quartz.
In a HVPE apparatus, Dmitriev et al teaches a substrate crystal pedestal 127 is preferably fabricated from quartz, although other materials such as silicon carbide or graphite can also be used ([0029]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Young et al and Tamamizu et al by making the susceptor/platen from quartz, as taught by Dmitriev et al, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (US 2013/0309848) in view of Tamamizu et al (US 4,710,428), as applied to claim 1, 3, 10-12, and 16-19, and further in view of Rey Garcia et al (US 2012/0132638).
The combination of Young et al and Tamamizu et al teaches all of the limitations of claim 6, as discussed above, except the substrate platen is fixed to the translation means through wires. The combination of Young et al and Tamamizu et al teaches susceptor is fixedly attached to a belt conveyor, however does not explicitly teach the use of wires.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Young et al and Tamamizu et al by providing wires, as taught by Rey Garcia et al, to provide support at the edge of the susceptor on the belt conveyor.
In regards to claim 7, the combination of Young et al, Tamamizu et al and Rey Garcia et al does not teach the wires are made of ceramic or glass. Young et al teaches the reactor composed of quartz or alumina (Young abstract; claim 5). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Young et al and Tamamizu et al by making the wire from quartz (glass) or alumina (ceramic), because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07) and quartz and alumina are suitable for components of the reactor.


Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (US 2013/0309848) in view of Tamamizu et al (US 4,710,428), as applied above to claims 1, 3, 10-12, and 16-19, and further in view of Kappeler et al (US 2010/0273320).

In a HVPE apparatus, Kappeler et al teaches upper RF heating coils 12 for heating a process chamber wall and lower RF heating coils 11 for heating a process susceptor, which clearly suggests in dependent RF coils (Fig 1-7; [0024]-[0042]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Young et al and Tamamizu et al by using independent RF heating coils, as taught by Kappeler et al, to independently control the temperature of the susceptor and wall of the processing chamber.
Referring to claim 14, the combination of Young et al, Tamamizu et al and Kappeler et al teaches heating the wall and susceptor to different temperatures (Kappeler [0015]).
Referring to claim 15, the combination of Young et al, Tamamizu et al and Kappeler et al teaches multiple reaction chambers 120/140 (Young Fig 1; [0030]) and multiple platens 3 capable of translation between chambers (Tamamizu Fig 1).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bera et al (US 2018/0330927) teaches a rotating susceptor is also called a platen ([0006]).

	Hofmeister et al (US 2006/0285945) teaches a cable pulley moving system with platens for transporting substrates between chambers (Fig 12A; [0063]-[0070]; abstract).
	Liu et al (US 2018/0354803) teaches a plate of quartz mesh for supporting a substrate ([0062]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714